Title: To James Madison from George Lee Turberville, 20 October 1788
From: Turberville, George Lee
To: Madison, James


My dear Sir
Richd City Octr. 20th. 1788.
Tis only ½ hour to the making up of the mail. Excuse therefore a detail of Occurrences. I will write you fully by next post.
A proposition is talked of even by the staunchest friends to the new Constitution, to close With N York & propose another convention to amend—your opinion on this subject wou’d assist me Much, especially if you think it improper—I therefore write for this information which I shou’d be gratefully obliged for. With ever[y] sincere Wish for your health & happiness I remain my dear sir Yrs. most sincerely & Affectionly.
George Lee Turberville
